Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9, 18, 23 and 26
b.	Pending: 1-2, 4-7, 9-15, 18 and 21-27
Claims 1, 11, 13-15, 18, 23 and 26 have been amended. Claims 3, 8, 16-17 and 19-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 9, line: 15 as below:
“wherein the apparatus further comprises a first register storing r…”

Allowable Subject Matter
Claims 1-2, 4-7, 9-15, 18 and 21-27 are allowed.

Independent claims 1, 9, 18, 23 and 26 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“the interrupt for assertion when a database entry in said cache approaches a timeout and a reserved refresh slot is not available, assertion of the interrupt causing a refresh of said entry”; for independent claim 1;
“a first register storing r and a second register storing b+r and a counter configured to successively subtract r from b+r until reaching or exceeding zero, the apparatus configured such that upon said counter reaching or exceeding zero, a refresh is carried out, said flag is set and b+r is added to said counter”; for independent claim 9;
“the refresh controller being configured to control refresh by prioritizing any data entry found for refreshing if said corresponding data timeout entry indicates that said data entry is closer than a predetermined threshold to timing out”; for independent claim 18;
 for independent claim 23 and
“the processor comprises prioritizing logic configured to add to the refresh queue memory locations identified as being close to expiration”; for independent claim 26 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/16/2021